I concur in the judgment. I also concur in the foregoing opinion, unless paragraph 3 thereof can be construed as meaning that bonds of an irrigation district must always be held to be valid beyond question in the hands of a bona fide holder, if they are regular on their face and contain certain recitals. Such district has only the *Page 195 
powers which are given it by statute; and if, in its name, bonds are issued which are beyond its power to issue, — ultra vires,— they are of no more value than is a paper purporting on its face to be a negotiable promissory note of a maker who never signed it, nor authorized any one to sign it for him. (SeeStimson v. Alessandro Irr. Dist., 135 Cal. 389.) In the case at bar, however, only the regularity of the exercise by the trustees of a granted corporate power is involved.
Temple, J., concurred.